PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
FOUNTAINE, DENNIS      
Application No. 16/404,754
Filed: 7 May 2019
For: MENTAL AND PHYSICAL CHALLENGE THROUGH RECALLING AND INPUTTING A SEQUENCE OF TOUCH INPUTS AND/OR SOUND INPUTS
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 C.F.R. § 1.137(b), filed July 11, 2022, to revive the above-identified application, which is being properly treated under 37 CFR 1.137(a).

The petition is GRANTED.

The application became abandoned for failure to timely pay the issue fees on or before June 03, 2022, as required by the Notice of Allowance and Fee(s) Due, mailed March 03, 2022, which set a statutory period for reply of three (3) months.  Accordingly, the application became abandoned on June 04, 2022.  A Notice of Abandonment was mailed June 21, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the Part B - Fee(s) Transmittal form with payment of the issue fee of $600, (2) the petition fee of $1,050, and (3) a proper statement of unintentional delay.

With regards to item (3), petitioner has submitted an unintentionally delayed statement pursuant to 37 CFR 1.137(b).  As of December 2013, 37 CFR 1.137(b) has been removed and all petitions to revive an unintentionally abandoned application must be under rule 37 CFR 1.137(a).  Since the statement on the instant petition cites the old rule, the statement is being construed as the statement required by 37 CFR 1.137(a).  Petitioner must notify the Office if this is not a correct interpretation of the statement contained in the instant petition.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Peter Jensen-Haxel appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309.  

This matter is being referred to the Office of Data Management for processing into a patent.
 
 
/Dale A. Hall/Paralegal Specialist, OPET